 In the Matter Of HERMAN NELSON CORPORATION, EMPLOYERandDISTRICT No. 102, INTERNATIONAL ASSOCIATION OF MACHINISTS,PETITIONERCase No. 13-RC-621.-Decided July 14, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Morris Slavney,hearing officer.The hearing officer's rulings made at the hearing are.free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthise case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act..2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit consisting of all tool and die makers,machinists, leadmen, helpers, and apprentices in the Employer's tool-room.United Electrical, Radio and Machine Workers of America,CIO, and its Local 822, herein called the Intervenors, and the Em-ployer contend that the over-all production and maintenance unit,heretofore represented by the Intervenors,, is appropriate.The toolroomis ina separate enclosure within the plant building.The general maintenance foreman is in charge of the toolroom and'Local 814, of the UnitedElectrical,Radio andMachine Workers of America, CIO, hadrepresentedthe productionand maintenanceemployees of the Employersince its certifi-cation in1943.On January 31, 1949, Local 814 with the consent of theEmployer, assignedits rights under its mostrecent contract to Local822, oneof theIntervenors herein.The Intervenorscontend thatthis contract is a bar to the present proceeding.We find nomerit in this contention as the contract in question expired on June 1, 1949.85 N. L. R. B., No. 35.206 HERMAN NELSON CORPORATION207the maintenance department.The tool and die makers fabricate andrepair tools, dies, and fixtures for the production departments.Ap-proximately 95 percent of their time is spent in the toolroom, the re-mainder in the various production departments assembling andadjusting dies.The tool and die makers are highly skilled,2 and arethe highest paid of the Employer's hourly rated employees.3Theyown their own tools.There are nine toolroom employees, eight ofwhom are classified by the Employer as Tool Makers A and one as ToolMaker B. Tool Makers A, by the Employer's job description, musthave 4 years' training and experience; and Tool Makers B, from 2 to 3years.All the tool and die makers at present employed by theEmployer meet these standards.Under the terms of the contracts between the Employer and theIntervenors, other employees could exercise seniority privileges inthe toolroom only if they met the minimum job requirements. Trans-fers to the toolroom have been infrequent.There have been no morethan two such transfers in the past year and a half.In view of the foregoing, we find that the Employer's tool and diemakers are an identifiable, homogeneous, highly skilled craft group,which may constitute an appropriate unit notwithstanding the pre-vious history of collective bargaining on a broader basis 4However,we shall make no unit determination pending the outcome of the elec-tion directed below. If, in this election, the employees in the votinggroup described below select the Petitioner, they will be taken to haveindicated their desire to constitute a separate bargaining unit; other-wise, we shall dismiss the petition.We shall direct an election among the following employees in theEmployer's Moline, Illinois, plant :All tool and die makers, machinists, leadman,5 helpers, and appren-tices 6 in the toolroom, excluding office and clerical employees, guards,professional employees, supervisors, and all other employees.2Only two employees in other departments of the plant possess qualifications equivalentto those of the tool and die makers.One of these employees is in the special productsdepartment,and works exclusively with sheet metal.The other works in the machineshop, and spends 90 percent of his time on production work.The gross earnings of certain production employees may, on occasion,exceed the earn-ings of the tool and die makers, by reason of the Employer's incentive bonus plan.4Matter of Jefferson Electric Company,80 N. L. R. B. 6. SeeMatter of C. V. Hill andCompany, Inc.,76 N. L. R. B. 158.6The record shows that the leadman spends 90 percent of his time as a tool and diemaker.He consults with the other toolroom employees concerning their work, but hepossesses none of the indicia of supervisory authority.He has been included in the unitrepresented by the Intervenors.We shall, therefore,include him in the unit.9Although it appears that there are no machinists, helpers, or apprentices at presentemployed in the toolroom,no objection was made at the hearing to their inclusion in theunit sought by the Petitioner.i.., 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTION 'As part of the investigation to ascertain representatives for the,purposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in the r.voting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bargain-ing, by District No. 102, International Association of Machinists.7Having failed to achieve compliance,or to initiate steps for compliance with the filingrequirementsof Section 9 (f), (g), and (11), of the ameadod Jct. th.; Inte -venors will not lieaccorded places on the ballot.